DAWSON, District Judge.
This is a motion to compel further answers to interrogatories propounded by respondent, General Steam Navigation Company, Ltd., of Greece, to libelant, Lekas & Drivas, Inc. The action is one for alleged loss and damage in a shipment of cheese alleged to have been shipped from Salonica, Greece, to New York, N. Y., in October, 1940.
In the answers to the interrogatories, libelant states that the shipper of the cargo was Lekas & Drivas, Piraeus, Greece, and that the shipper was “an agent of the libelant” and that libelant had advanced the money to its agent to purchase and ship the cheese.
Nevertheless, libelant states that it has no knowledge of when the shipment was purchased, from whom it was purchased, or the method by which payment was made. Libelant further states that it has no knowledge of the booking of space and arrangements for the carriage of the shipment. It states that it does not know whether its agents arranged for the space and shipment “but assumes that Lekas & Drivas, Piraeus, or its agent did”.
The remaining of the answers to which objections have been made are similarly vague and evasive.
Apparently, libelant has gone on the assumption that the knowledge of its agent is not its knowledge. This is wrong. Its answers to the interrogatories should include facts or knowledge of its agent or any person under its control. If the agent does not have any such knowledge, that fact should now be stated.
The motion is granted to the extent of requiring libelant to serve, within 90 days from the date of this decision, further verified answers to the interrogatories listed in the motion papers which will definitely and precisely answer the interrogatories to the extent of any knowledge of libelant, its agents, employees, or representatives or persons under its control. So ordered.